Citation Nr: 1207217	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The appellant in this case is a Veteran.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. § 3.6(a).  He served in the United States Army National Guard.  This included various periods of active duty for training (ACDUTRA), with an initial period from June 2004 to October 2004, and of inactive duty for training (INACDUTRA).  It also included being called up for active service from March 2005 to August 2006 with service in Afghanistan from July 2005 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for bilateral hearing loss, for tinnitus, for low back strain, for a cervical spine injury, for migraine headaches, and for brain trauma was denied in the first rating decision while service connection for PTSD was denied in the second.  An appeal as to each of these determinations was perfected by the Veteran.  

Service connection for tinnitus thereafter was granted in a May 2009 rating decision.  The benefit sought accordingly was granted in full with respect to this issues.  As such, it no longer is on appeal.

In July 2010, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Service connection for a low back disorder was granted in a decision by the Board in November 2010 and implemented in a December 2010 rating decision.  The benefit sought accordingly was granted in full with respect to this issue.  Thus, it no longer is on appeal.

Service connection for bilateral hearing loss and for brain trauma, to include traumatic brain injury, was dismissed due to the Veteran's withdrawal of these issues in the Board's November 2010 decision.  Thus, they are no longer on appeal.

As noted by the Board in the November 2010 decision, the third issue listed above has been recharacterized to be as expansive as possible for the Veteran's benefit pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This issue and the other two issues listed above comprising this matter were remanded by the Board for further development in the November 2010 decision.  Adjudication of it now may proceed, as this development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The second issue is recharacterized by the Board from migraine headaches to headaches at this time in light of the evidence of record.  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran currently has a cervical spine disorder.

2.  The weight of the evidence does not show that the Veteran's current headaches are in any manner related to his service.

3.  The weight of the evidence does not show that the Veteran's current psychiatric disorder is in any manner related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

2.  The criteria for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3.09, 3.384, 4.125, 4.130 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim.  In a service connection claim, this included notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

With respect to the cervical spine disorder and headaches issues on appeal, the Veteran was notified via letter dated in January 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.

All of the aforementioned notification was repeated with respect to the psychiatric disorder issue on appeal in a July 2008 letter.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been satisfied.  The January 2008 letter concerning a cervical spine disorder and headaches predated the initial adjudication by the RO, who in this case is the AOJ, in May 2008.  All notice elements were fully addressed by it.  The July 2008 letter concerning a psychiatric disorder also predated the initial adjudication by the RO/AOJ in October 2008 as well as fully addressed all notice elements.  Nothing more was required.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained some of the Veteran's service treatment records.  A negative response for such records was received from the Records Management Center (RMC) in November 2007.  Records dated from December 2003 when he first enlisted with the Army National Guard were associated with the claims file in January 2008 in response to a request to the Florida State Arsenal.  A July 2006 post-deployment record was associated with the claims file after a May 2008 search of the VA Compensation and Pension Records Interchange system.  Submitted by the Veteran in conjunction with the July 2010 Travel Board hearing was a September 2009 physical profile record.  

Not associated with the claims file are records dated during any period of ACDUTRA or INACDUTRA or during active service.  The duty to assist is heightened when records are presumed to have been or actually were lost or destroyed while in the possession of the government and includes advising the claimant that he can submit evidence to substitute for the unavailable records.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); McCormick v. Gober, 14 Vet. App. 39 (2000); Milostan v. Brown, 4 Vet. App. 250 (1993); Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In a November 2007 letter, the Veteran was requested to provide detailed information regarding his most recent unit assignment with the National Guard to facilitate procurement of his service treatment records as well as to submit any such records in his possession.  No response was received.  


The Veteran was informed in the January 2008 letter discussed above that VA had been unable to obtain his service treatment records and again requested to provide detailed information regarding his most recent unit assignment.  He also was informed that he could request his service treatment records from his National Guard unit directly and supply them to VA.  The types of evidence that can substitute for service treatment records were listed.  Finally, it was noted that it was the Veteran's responsibility to ensure VA receives his service treatment records even though they had been requested from the State Arsenal on his behalf.  No response was received and no service treatment records were submitted by him.  

In an April 2008 letter, the Veteran was notified that he should submit any such records in his possession.  No response was received.  

The Veteran further was notified via letter dated in May 2008 of VA's pending determination that further attempts to locate his service treatment records would be futile and of the need for him to submit any such records in his possession or any information on their whereabouts within 10 days.  No response was received.  It therefore formally was found that the Veteran's complete service treatment records were unavailable later in May 2008.

Given the above, no further action regarding service treatment records is required to comply with the heightened duty to assist.  Efforts with respect to records in Federal custody end once it is concluded that the records do not exist, such as when the custodian indicates that they do not exist or are not found, or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  This is the scenario with respect to the Veteran's service treatment records.  Compliance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) was achieved in that he repeatedly was told of the difficulties with obtaining his service treatment records and how he could help in this regard.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) ("[T]he duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  He also was informed that it ultimately is his responsibility to provide them.  The issues comprising this matter thereafter were adjudicated based on the evidence of record.  Several noted that these issues would be reconsidered if his service treatment records were located at a later date.  

VA treatment records were obtained by VA as well as submitted by the Veteran himself prior to the Board's November 2010 remand.  Social Security Records were requested, but the response received was that no such records could be located.  No pertinent private treatment records were obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran did not identify any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted a pertinent private treatment record on his own behalf.

Pursuant to the Board's November 2010 remand, updated VA treatment records regarding the Veteran were obtained by VA.  He also was requested via letter dated in November 2010 to provide contact information about and authorize the release of any pertinent private treatment records to VA.  No response was received, and thus no additional such records were associated with the claims file.

The aforementioned shows that the duty to assist with respect to records development for non service treatment records has been fulfilled.  No further action is necessary because there are no SSA records (indeed, the Veteran has not contended this to be the case),VA treatment records have been obtained, and the Veteran has not authorized the release of any private treatment records as required.  See 38 C.F.R. § 3.159(c)(1)(ii).  

Turning to the duty to assist regarding medical examinations and/or opinions, February 2011 VA examinations for the spine, for neurological disorders, miscellaneous, and for PTSD were scheduled for the Veteran pursuant to the Board's November 2010 remand.  He failed to report for them.  This failure leads to the conclusion that the duty to assist respecting medical examinations and opinions has been fulfilled.  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  See 38 C.F.R. § 3.655(b).  Neither the Veteran nor his representative provided an explanation of good cause as to why the examination was not attended.  See 38 C.F.R. § 3.655(a).  Indeed, in November 2011, the Veteran's representative requested expedited processing of the appeal to the Board.

Significantly, neither the Veteran nor his representative has identified any further development not discussed above necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  The Board therefore finds that VA's duty to assist has been satisfied in full.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the duty to notify also has been fully satisfied, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that he has a cervical spine disorder, headaches, and a psychiatric disorder to include PTSD as a result of his active service in Afghanistan.  Specifically, he alleges that he has a cervical spine disorder and headaches as a result of being jolted around, to include hitting his head on the ceiling, while wearing a Kevlar helmet as he drove five ton trucks on unpaved roads there.  He alternatively alleges that his headaches are a result of his cervical spine disorder and service-connected low back disorder.  The Veteran reports that his cervical spine got progressively worse.  He additionally reports that he began experiencing headaches shortly after his return from there and that they have continued ever since.  The Veteran finally alleges that he has a psychiatric disorder because he is a combat soldier and because he was exposed to or at least on alert for enemy rocket, mortar, and sniper fire and improvised explosive devices (IEDs) there, was near an explosion there, and a couple buddies who slept in the area next to him there were killed.  He notes that one of these neighbors was shot in the head.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

VA revised 38 C.F.R. § 3.304(f) regarding the second of these requirements effective July 13, 2010, as noted in the Board's November 2010 remand.  75 Fed. Reg. 39,843, 41,092 (July 13, 2010).  Specifically, the type of credible supporting evidence necessary to establish that the occurrence of a claimed in-service stressor was relaxed in certain circumstances.  Id.  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.

Under the old 38 C.F.R. § 3.304(f), the Veteran's lay testimony alone generally was sufficient credible supporting evidence to establish the occurrence of his claimed in-service stressor if he engaged in "combat with the enemy" and the stressor was related to it but was not sufficient and required support from another source of evidence if he did not engage in such combat or if the stressor was not related to it.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).  This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  In this circumstance, his lay testimony alone is sufficient to establish that the stressor occurred if a VA or VA-contracted psychiatrist or psychologist provides confirmation.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Potentially applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

First, the claimant must be a Veteran who had 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis or a psychosis to a compensable degree within one year from the date of separation from this active service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211.  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Special service connection rules exist for Persian Gulf Veterans, as noted in the Board's November 2010 remand.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  These Veterans simply must manifest objective indications of a qualifying chronic disability either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a compensable degree within the presumptive period after such service.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1); 76 Fed. Reg. 81,834 (Dec. 29, 2011).  

Objective indications include joint and muscle pain as well as headaches.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  A qualifying chronic disability includes an undiagnosed illness, a medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders), and a diagnosed illness that VA determines via regulation warrants a presumption of service connection (to date, there are none).  38 U.S.C.A. § 1117(a)(2).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  Like with presumptive service connection and unlike with direct service connection, there is no nexus requirement.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board has a heightened obligation to consider the benefit of the doubt rule and to explain its findings and conclusions, in addition to the heightened duty to assist in the development of the claim, since the Veteran's service treatment records presumably or actually were lost or destroyed while in the possession of the government.  Ussery v. Brown, 8 Vet. App. 64 (1995); Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare, 1 Vet. App. at 365.  However, the standard for proving a claim of service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's DD-214 for his period of active service to include service in Afghanistan documents that his duties involved motor transport.

The July 2006 post-deployment record contains the Veteran's indications that his health was very good and that it stayed about the same or got better during his deployment.  It also contains his indication that no medical problems developed during his deployment.  Finally, it contains several denials.  The Veteran denied having headaches, muscle aches, and swollen, stiff, or painful joints as well as of seeing anyone wounded or killed, engaging in direct combat where he discharged his weapon, and feeling he was in great danger of being killed during his deployment.  He further denied having symptoms such as suicidal thoughts and depression in the previous two weeks and having symptoms such as nightmares, avoidance about a frightening or horrible experience, feeling numb/detached, and being constantly on guard in the previous month.  He stated that he did not seek mental health counseling during his deployment and did not intend to do so/was not interested in doing so.

A January 2007 VA treatment record documents that the Veteran's PTSD screen was negative.  

Weekly cephalgia in the right temporal area lasting five to eight seconds first was noted in a December 2007 VA treatment record.  

A VA treatment record dated in June 2008 includes the Veteran's complaint of sharp shooting pain in his right temple lasting five to seven seconds.  He reported that such pain had occurred for the previous eight months and now was more frequent at two times per week.  Migraines, seizures, and neuralgia were considered as possible diagnoses although it was noted that the symptoms were not characteristic of any of these disorders.  

In a July 2008 VA treatment record, anxiety was diagnosed after sleep problems were reported by the Veteran.  


That magnetic resonance imaging (MRI) of the Veteran's brain was unremarkable with no acute intracranial pathology shown was documented in an August 2008 VA treatment record.

The Veteran's complaints of sleep problems and an anxious feeling are reflected in another August 2008 VA treatment record.  Also reflected is his recount of always being wary of roadside bombs in Afghanistan and hearing gunfire, being near an explosion, and seeing casualties there.  Anxiety disorder NOS was diagnosed.  

A VA treatment record dated later in August 2008 contains the Veteran's report that the short duration sharp shooting pain in his right temple had increased to three to five times per day.  These episodes were characterized as "ice pick headache" type and noted to be not understood well yet.  Recent computed tomography (CT) of the head further was noted to be normal.

In September 2008, VA formally found that the information supplied by the Veteran regarding his PTSD stressors was insufficient to permit the United States Army and Joint Services Records Research Center to conduct a meaningful search for corroborative evidence.

Decreased frequency in the Veteran's ice pick headaches from three to four times per day to one to two times per day as a result of medication was noted in a March 2009 VA treatment record.  Also noted was that a rash had developed over his right medial forehead and that he recounted the same rash in the same location that went away without treatment a few years prior.  Atypical head pains of questionable etiology were diagnosed.  It was noted that ice pick headaches still were possible but that post-herpetic neuralgia also was possible given the rash and similar past history.

Further documented in the aforementioned March 2009 VA treatment record was that muscle spasms on the right side of the neck were found.  



A private physician discussed the Veteran's back in a March 2009 letter.  "Cervicalgia with pain" was found by this physician.

The Veteran's report that his rash had cleared is revealed in an April 2009 VA treatment record.  His transient episodes of right temple pain were again characterized as ice pick headaches, one of the trigeminal autonomic cephalgia types not well understood yet.

"PTSD followed by VA" is indicated on the Veteran's September 2009 physical profile record.

Given the above, the Board finds that service connection is not warranted for a cervical spine disorder, for headaches, or for a psychiatric disorder.  The special service connection rules for Persian Gulf Veterans do not apply to a cervical spine disorder or headaches.  The requirements for presumptive service connection have not been met for a cervical spine disorder or for a psychiatric disorder.  The requirements for direct service connection, whether generally, through continuity of symptomatology, or otherwise, have not been met for either of these disorders or for headaches.  Neither have the requirements for secondary service connection for headaches.  

It is undisputed that the Veteran served in the Persian Gulf era.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2 (both defining the Persian Gulf War as beginning on August 2, 1990, and ending on a date thereafter to be prescribed by Presidential proclamation or law).  This service predominantly was in Afghanistan.  However, Afghanistan is not included as part of the Southwest Asia theater of operations.  There is no indication that the Veteran also served in this theater.  The special service connection rules for manifesting objective indications of a qualifying chronic disability therefore do not apply to him.  This renders consideration of whether or not these indications like muscle and joint pain or headaches constitute an undiagnosed illness or a medically unexplained chronic multi symptom illness unnecessary.


That the Veteran's active service was for over 90 days in a period of war after December 31, 1946, also is undisputed.  His active service which predominantly was in Afghanistan indeed spanned from March 2005 to August 2006.  

Yet there is no indication that the Veteran ever has manifested the chronic disease of arthritis in his neck.  Absent from the record is any mention of or reference to neck arthritis much less a diagnosis in this regard.  It follows that arthritis of the neck was not manifested by the Veteran to a compensable degree by August 2007 (one year from August 2006 when his active service ended).  Presumptive service connection for a cervical spine disorder has not been established.

There also is no indication that the Veteran ever has manifested a psychosis.  Psychiatric diagnoses of anxiety and anxiety disorder NOS are of record.  Neither is included within the definition of psychosis.  Even if anxiety and/or anxiety disorder NOS was a psychosis, there is no indication that the Veteran manifested it to a compensable degree by August 2007 (again, one year from August 2006 when his active service ended).  He has not contended this to be the case.  Anxiety was diagnosed in July 2008 and anxiety NOS in August 2008, around two years rather than one year from the August 2006 termination of his active service.  For these reasons, presumptive service connection for a psychiatric disorder has not been established.  No consideration of whether either of these disorders was manifested to a compensable degree at that time thus is required.  

With respect to direct service connection, satisfaction of the current disability requirement occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  This requirement is not met for a cervical spine disorder but is met for migraine headaches and for a psychiatric disorder other than PTSD.

The weight of the evidence does not show that the Veteran now has or had at any point since during or around late 2007, when his claim was received by VA, a cervical spine disorder.  No such disorder has been diagnosed.  Right neck muscle spasms were found but they were not attributed to any specific cause.  "Cervicalgia with pain" additionally was found.  The prefix cervic refers to the cervix or neck.  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 203.  The suffix algia means pain.  Id. at 30.  As such, neck pain was found.  Such pain, like the muscle spasms, was not attributed to any specific cause.  Symptoms such as muscle spasms or "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Acknowledgement also is given to the fact that the Veteran asserts he has symptoms which constitute a cervical spine disorder.  There is no indication that he has medical knowledge, training, and/or experience, and therefore his is a layperson.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A cervical spine disorder inherently is not simple to identify since there are numerous such disorders which often have overlapping symptoms.  It is impossible for the Veteran simply to be reporting a contemporary medical diagnosis of a cervical spine disorder or for his description of symptoms to be used in support of a later diagnosis of a cervical spine disorder by a medical professional because, as discussed above, no such diagnosis exists.  He therefore is not competent to state that he has a cervical spine disorder.

VA examinations, which may have provided a diagnosis of a current cervical spine disorder, were scheduled, but as discussed above were not conducted due to the Veteran's failure to report without good.  Under such circumstances, a decision must be rendered on the basis of the evidence of record.  38 C.F.R. § 3.655(b).

In sum, a cervical spine disorder has not been shown by the preponderance of the evidence.  The benefit of the doubt rule thus is not applicable.  Indeed, there can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for a cervical spine disorder accordingly is denied on this basis.  It is unnecessary to proceed by considering whether the requirements other than a current disability are met for each manner of establishing this benefit directly since doing so would not alter this determination.

It is undisputed that the Veteran currently has headaches.  Transient episodes of right temple pain are documented in the record beginning in late 2007.  Cephalgia was noted in relation to these pain episodes.  Cephalgia means headache.  Magana v. Brown, 7 Vet. App. 224 (1994).  Numerous diagnoses including migraines, ice-pick headaches, seizures, neuralgia, post-herpetic neuralgia, and atypical head pain additionally were considered as possible diagnoses for these pain episodes.  Of the aforementioned, ice pick headaches appeared to be favored because it was referenced the most.  

Regarding a psychiatric disorder, that the Veteran was diagnosed with anxiety and anxiety disorder NOS after late 2007 (in mid 2008) was discussed above.  A current psychiatric disorder other than PTSD accordingly is shown.  

The Veteran additionally contends that he currently has PTSD.  Acknowledgement is given to the indication in his physical profile record that he has PTSD and was being following by VA for it.  VA treatment records do not support this indication, however.  No diagnosis of PTSD is contained in them.  PTSD indeed is referenced only once in them, and that was when a PTSD screen was negative.  

Therefore, it appears that the physical profile record was based on the Veteran's report of having PTSD rather than actual proof that this is the case.  He is not competent under Jandreau, 492 F.3d at 1372, to provide a lay diagnosis of this disorder.  Like above, mental disorders are not simple to identify given that there are numerous such disorders which often have overlapping symptoms.  It once again is impossible for him simply to be reporting a contemporary medical diagnosis of PTSD or for his description of symptoms to be used in support of a later diagnosis of PTSD by a medical professional.  No such diagnosis exists to reiterate the above.

Not shown, in sum, is the current psychiatric disorder of PTSD.  Analysis of whether there is credible supporting evidence that an in-service stressor claimed by the Veteran occurred and whether there is a medically established link between his current symptomatology and this stressor accordingly is unnecessary.  Therefore, service connection for PTSD further is denied without more.

The next question is whether the Veteran satisfies the direct service connection requirement of in-service incurrence or aggravation of an injury or disease or occurrence of an event likely to lead to such incurrence or aggravation with respect to his current headaches and current psychiatric disorder other than PTSD.  This case is one of in-service incurrence rather than aggravation.  No mention whatsoever indeed has been made to headaches or psychiatric symptoms preceding the Veteran's active service.  

The Veteran does not contend that he experienced headaches or psychiatric symptoms indicative of a psychiatric disorder during service.  His post-deployment record indeed documents his denial of headaches as well as a host of psychiatric symptoms.  Incurrence of headaches or psychiatric symptoms therefore is not found.

Regarding in-service occurrence of events with potential to lead to headaches and a psychiatric disorder, the Veteran's contentions are the only evidence on point.  He is competent to recount of being jolted around, to include hitting his head on the ceiling, while wearing a Kevlar helmet as he drove five ton trucks on unpaved roads, to being exposed to or at least on alert for enemy rocket, mortar, and sniper fire as well as IEDs, to being near an explosion, and to a couples buddies/neighbors being killed in Afghanistan because these occurrences are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


No service treatment records dated during the Veteran's time in Afghanistan exist to confirm his contentions.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of such evidence is simply one factor among many others, such as possible bias and conflicting statements, that may be considered in evaluating the credibility of lay evidence.  Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  This is true even more so than usual in this case because of the Veteran's service treatment records presumably or actually were lost in the government's possession.  

Other than the fact that the Veteran may profit financially if service connection be granted, the Board finds no reason to doubt the credibility of his aforementioned recounts.  Satisfactory lay or other evidence of incurrence of an injury or disease during service in combat with the enemy is to be accepted as sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official corroborative record.  38 C.F.R. § 1154(b).  Every reasonable doubt shall be resolved in favor of the combat Veteran.  Id.  Even if the Veteran's service was not in combat with the enemy, due consideration is to be given to the places, types, and circumstances of it.  38 U.S.C.A. § 1154(a).  

The Veteran contends that he is a combat soldier.  However, the Board concludes otherwise.  A Veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264 (2004).  Combat determinations are made on a case-by-case basis.  Id.  At no point has the Veteran indicated that he participated in an actual fight or encounter with the enemy.  He indeed always has denied firing his weapon.  Upon post-deployment, he denied directly witnessing anyone wounded or killed by the enemy.  It thus is unclear what he meant when he later reported seeing casualties.  To the extent that there is a conflict or inconsistency, more weight is placed upon the post-deployment denial that the later report.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than history as reported by the Veteran).

38 U.S.C.A. § 1154(a) applies rather than 38 C.F.R. § 1154(b) in light of the above determination.  That the Veteran would have to drive over unpaved roads in Afghanistan with gear including a Kevlar helmet on and that this would cause him to be jolted around, to include hitting his head on the ceiling, is consistent with his duties in motor transport there.  It is common knowledge that the enemy operated in that country.  Thus, it is entirely plausible that driving there would put him on alert for enemy activity and place him near an explosion.  It also is entirely plausible that the a couples buddies/neighbors were killed as a result of such activity.  Incurrence of an in-service event with the potential to lead to headaches and a psychiatric disorder other than PTSD therefore has been established.

In contrast to the above findings that the first two requirements for direct service connection have been met, the third and final requirement is not.  The weight of the evidence does not show that there is a nexus between the Veteran's current headaches or his psychiatric disorder other than PTSD and his in-service incurrence of an event with the potential to lead to such headaches and a psychiatric disorder.  

No opinion confirming such a service nexus exists from a medical professional.  Examinations which may have provided such opinions were scheduled but, as discussed above, were not conducted due to the Veteran's failure to report without a good cause explanation.  Under the circumstances, the Veteran's appeal must be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  Although his service experiences in Afghanistan were discussed in association with his diagnosis of a psychiatric disorder other than PTSD, the etiology for this disorder was not specified.  Service never was mentioned in relation to his headaches.  All references to cause indeed were indeterminate.  That the Veteran's headaches were of a type not yet well understood was mentioned on more than once.  Questionable etiology further was mentioned on one occasion.  

Acknowledgement is given to the Veteran's belief that his current headaches and acquired psychiatric disorder other than PTSD are related to his service.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not true here.  The question of whether there is a nexus to service in this case is medical and complex in nature, especially in light of the complexities of the brain and psyche.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  As noted above, the Veteran is a layperson because there is no indication that he possesses such knowledge, training, and/or experience.  He thus is not competent to render an opinion regarding the nexus of his current disabilities.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No competent etiology opinions are of record, as discussed in the preceding paragraph.  

Of further note is that the Veteran's belief that his current disabilities are related to his service amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

With respect to chronicity and continuity of symptomatology, it is reiterated that the Veteran does not contend that he experienced headaches or psychiatric symptoms indicative of a psychiatric disorder during service as well as that his post-deployment record indeed documents his denial of headaches as well as a host of psychiatric symptoms.  This means that further consideration of his allegation that he has had headaches persistently since shortly after his discharge from active service is unnecessary.  

38 C.F.R. § 3.303(d) likewise is not of assistance to the Veteran.  His current headaches and psychiatric disorder other than PTSD were diagnosed post-service.  However, all of the evidence does not establish that either was incurred during service.  It is reiterated that although the Veteran believes there is a nexus to his service, no competent medical opinions in this regard have been rendered.

Secondary service connection for headaches finally has not been established.  A cervical spine disorder cannot serve as the basis from which to obtain service connection for headaches.  Indeed, determined herein is that service connection is not warranted for such a disorder.  Service connection is in effect for a low back disorder.  Yet an association between this disorder and headaches never has been found or even suggested.

In conclusion, the Board notes that examinations which may have provided evidence useful to the Veteran's claim were scheduled but, as discussed above, were not conducted due to his failure to report without any explanation of good cause for the failure to attend.  The preponderance of the evidence of record is against his entitlement to service connection under all applicable theories of entitlement for a cervical spine disorder, for headaches, and for a psychiatric disorder to include PTSD and other than PTSD.  As such, the doctrine of reasonable doubt is not applicable, and service connection is denied.








								[Continued on Next Page]

ORDER

Service connection for a cervical spine disorder is denied.

Service connection for  headaches is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


